Simmons, C. J.
1. On the trial of an affidavit of illegality to an execution, the defendant in execution can not go behind the judgment on which the execution is based, by showing that the judgment was rendered without sufficient evidence.
2. Where in an action in a justice’s court upon a sworn account there was service upon the defendant by leaving a copy of the summons and account at her most notorious place of abode, and defendant did not appear or plead, and judgment was rendered in favor of the plaintiff, such judgment is conclusive as against an affidavit of illegality based upon the ground that plaintiff had introduced no evidence save the verified accountand that judgment could not legally have been rendered by default, because there had been no personal service upon the defendant. Greene v. Oliphant, 64 Ga. 565. Judgment affirmed.

All the Justices concur.